          Case 2:16-cv-01525-APG-NJK Document 83 Filed 06/11/20 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   CHRISTOPHER EDWARD FERGUSON,
                                                           Case No.: 2:16-cv-01525-APG-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
                                                                     (Docket No. 70)
10   CHAD BAKER, et al.,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s motion in opposition to Docket No. 68, a notice
13 regarding intention to dismiss pursuant to Fed.R.Civ.P. 4(m). Docket No. 70. 1 Plaintiff requests
14 that the Court “amend the summons” issued for Defendant Garcia to reflect his full name, Miguel
15 Garcia, as stated in Plaintiff’s proposed third amended complaint, and to serve Plaintiff’s proposed
16 third amended complaint “on all affected parties[.]” Id. at 4.
17         On June 5, 2020, the Court denied without prejudice Plaintiff’s motion for leave to file a
18 third amended complaint. Docket No. 80. Therefore, the operative complaint remains Plaintiff’s
19 second amended complaint at Docket No. 10. Because Plaintiff now knows Defendant’s full name,
20 and only recently learned it, see Docket No. 70 at 2, the Court will allow Plaintiff to again try to
21 properly effect service on him.
22         Accordingly, the Court GRANTS Plaintiff’s motion.            Docket No. 70.     The Court
23 INSTRUCTS the Clerk of Court to (1) issue a summons for Defendant, Miguel Garcia, and deliver
24 the same to the U.S. Marshal for service; (2) send Plaintiff a USM-285; and (3) send a copy of the
25 second amended complaint, Docket No. 10, and a copy of this order to the U.S. Marshal for service
26 on Defendant.
27
          1
            The Court has also considered Plaintiff’s supplement at Docket No. 71 and second
28 response at Docket No. 72.

                                                    1
           Case 2:16-cv-01525-APG-NJK Document 83 Filed 06/11/20 Page 2 of 2




 1         The Court ORDERS that, no later than July 8, 2020, Plaintiff must furnish to the U.S.
 2 Marshal the required USM-285 with relevant information as to Defendant. If Plaintiff furnishes
 3 that document to the U.S. Marshal by July 8, 2020, the U.S. Marshal shall then attempt to serve
 4 Defendant.
 5         The Court further ORDERS that Plaintiff must file a notice with the Court identifying
 6 whether Defendant was served within twenty days after receiving from the U.S. Marshal a copy
 7 of the USM-285 showing whether service was accomplished. If service was not accomplished and
 8 Plaintiff wishes to have service again attempted on Defendant, Plaintiff must file a separate motion
 9 with the Court specifying a more detailed name or address for Defendant, or whether some other
10 manner of service should be attempted.
11         Failure to comply with this order will result in the recommended dismissal of this
12 case.
13         IT IS SO ORDERED.
14         Dated: June 11, 2020
15                                                              ______________________________
                                                                Nancy J. Koppe
16                                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
